Gilbert, J.
Under the pleadings and the evidence, and especially in view of the admissions made upon cross-examination by the defendant, the court erred in refusing to grant an injunction. Under the facts in the case there was an implied consent upon the part of Parris for the sale of the property involved, free from liens; and the court should have granted an injunction restraining Parris from selling the land under the power of sale referred to, until the determination of the case of the petitioner agains't Pierce, who purchased the land at the auction, to recover the amount bid by the latter for the land in question here. Civil Code (1910), § 4419; Hogg v. Truitt, 150 Ga. 139 (2) (102 S. E. 826).

Judgment reversed.


All the Justices concur.

Jones & Anderson, for plaintiff.
Julius A. McCurdy Jr., for defendant.